                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    MILWAUKEE DIVISION


CHARITY BROWN

               Plaintiff,
                                                            Case No.: 19-cv-399
       v.

BON VOYAGE CRUISE & VACATIONS, INC., et. al.

               Defendants


                            NOTICE OF DISMISSAL WITH PREJUDICE


       Plaintiff, Charity Brown, hereby stipulates pursuant to FED. R. CIV. P. 41(a)(1)(A)(i) that

this matter may be dismissed with prejudice and without costs to either party.

       Dated: June 26, 2019                  By:_s/ Scott S. Luzi___________
                                             Scott S. Luzi, SBN 1067405
                                             Walcheske & Luzi, LLC
                                             15850 W. Bluemound Road, Suite 304
                                             Brookfield, Wisconsin 53005
                                             Telephone: (262) 780-1953
                                             Email: sluzi@walcheskeluzi.com

                                             Attorneys for Plaintiff




            Case 2:19-cv-00399-WED Filed 06/26/19 Page 1 of 1 Document 7
